DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 8, “first identification information from a first three-dimensional shaped article, first production information of the first three-dimensional shaped article using the first identification information, determining whether the first three-dimensional shaped article is processed into a recycled material and reused using the first production information, and upon determining that the first three-dimensional shaped article is processed into a recycled material and reused, processing the first three-dimensional shaped article into a recycled material by grinding, and producing a second three-dimensional shaped article as the three-dimensional shaped article using the recycled material” in combination with other limitations of the claims, were not disclosed in prior art.  

The prior art of DeSimone (US20200001536A1) teaches a method for producing a three-dimensional shaped article, comprising: acquiring first shape data (111, Fig. 4A; see also Fig. 4B) for indicating a shape of the three-dimensional shaped article, and identification information (112, Fig. 4A; see also Fig. 4B) for identifying the three-dimensional shaped article; and generating second shape data (113, Fig. 4A; see also Fig. 4B) for indicating the shape of the three-dimensional shaped article representing the identification information by an arrangement of layers having different characteristics (see Fig. 1A, layers of the article have a unique ID printed on them and other layers do not; 0165) using the first shape data and the identification information.
DeSimone teaches producing the three-dimensional shaped article (115, Fig. 4A; see also Fig. 4B) according to the second shape data; and transmitting the identification information (114, Fig. 4A; 0175; see also Fig. 4B) and production information of the three-dimensional shaped article to a server (0175).

The prior art of DeSimone, alone or in combination with other discovered prior art, does not provide a ground for rejection of independent claim 8.

Therefore, claim 8 is allowable, and its dependent claims 9-11 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742